DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-6 have been fully but are moot due to a new basis for rejection necessitated by amendments to the claims.
Applicant argues that Feng does not teach or suggest “wherein reservation information is obtained by decoding of the PSCCH.”  Applicant contends that while Feng ¶ 0161 describes resource reservation information signaled within PSCCH, Feng is silent with respect to obtaining the resource reservation information by decoding the PSCCH.  Feng merely illustrates a user equipment (UE) indicates the resource reservation information within the PSCCH and other UEs can use this resource reservation information.  Examiner respectfully disagrees.  Feng ¶ 0161 teaches a UE would indicate within the PSCCH (SA/SCI) that it has data on a selected set of periodically occurring resources, wherein the and can be used by other UEs which are intending to transmit a V2X message for the selection of a resource, wherein the resource reservation information (signaled within the SCI) can be used by other UEs which are intending to transmit a V2X message for the selection of a resource such that resources.  As Applicant has correctly pointed out, Feng teaches a user equipment (UE) indicates the resource reservation information within the PSCCH and other UEs can use this resource reservation information.  Furthermore, Feng ¶¶ 0227-0228 teaches scheduling information may additionally be used to indicate the radio resource reservation, e.g., by indicating a time or periodicity of the data such that the receiving entity can determine for which time (e.g., subframe) the radio resources are reserved and the sensing procedure includes decoding the scheduling assignments transmitted by other devices so as to identify reserved radio resources. (Examiner’s emphasis).  Here, it is clear that not only is reservation information received from a UE in a PSCCH/SCI, but that information is decoded in order to identify reserved resources.  Therefore, Applicant’s arguments are not persuasive.
Similar arguments are presented with respect to claim 6, and therefore are not persuasive for the reasons stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2019/0182840) [“Feng”] in view of Basu Mallick et al. (US 2019/0116586) [“Basu Mallick”] in view of Huawei et al., UE Autonomous Resource Selection, 3GPP TSG RAN WG1 Meeting #84, R1-160307, St Julian’s, Malta, 15th – 19th February 2016 [“Huawei”].
Regarding claim 1, Feng teaches a user equipment comprising: 
a processor that selects [Feng ¶ 0178: receiver and processor of the transmitting device perform a resource sensing procedure] one or more resource candidates in a second time window after the first time window [Feng ¶ 0212: the remaining resources are resource candidates (i.e. resource candidates are selected) in the complete transmission window that are available for the UE to transmit data], wherein the processor selects based on a result of sensing performed in the first time window [Feng ¶ 0212: information is obtained from the sensing procedure (see Fig. 9: 1000ms sensing window is analogous to first time window)] based on a transmission interval of a signal that are repeated at a [Feng ¶ 0234: periodic vehicular data (such as the CAM messages) is transmitted with a periodicity of a multiple of 100 ms, wherein radio resource reservations are usually performed for periodic data; ¶ 0248: energy prediction is more accurate as it takes into account the possible periodicities of data transmissions (see also Fig. 12 showing the periodic repetition of specific resource blocks for transmission in a sensing window, i.e., first time window, occurring before a transmission window, i.e., second time window)], 
wherein reservation information is obtained by decoding of the PSCCH [Feng ¶ 0161: UE would indicate within the PSCCH (SA/SCI) that it has data on a selected set of periodically occurring resources (i.e. reservation information) and can be used by other UEs which are intending to transmit a V2X message for the selection of a resource (i.e. UE is obtained in a PSCCH); 0227: scheduling information may additionally be used to indicate the radio resource reservation, e.g., by indicating a time or periodicity of the data such that the receiving entity can determine for which time (e.g., subframe) the radio resources are reserved; 0228: sensing procedure includes decoding the scheduling assignments transmitted by other devices so as to identify reserved radio resources (i.e. PSCCH/SCI contains reservation information that is decoded by receiving UE)]; and
a transmitter [Feng ¶ 0180: transmitter of the transmitting device transmits the first data using the selected radio resources] that selects a resource for transmitting a signal from the selected one or more resource candidates, and transmits [Feng ¶ 0213: UE may chose highest ranking resource candidate (i.e. resource is selected) for being used for transmitting the data (see Fig. 11: data is transmitted)]. 
However, Feng does not explicitly disclose wherein the processor selects based on a result of sensing performed based on physical sidelink control channel (PSCCH) decoding and measurement of reception power of each of a plurality of resources.
However, Basu Mallick teaches the processor selects resource candidates based on a result of sensing performed based on physical sidelink control channel (PSCCH) decoding [Basu Mallick ¶ 0221: individual candidate SA messages (PSCCH) would be received and decoded and the vehicular mobile terminal can check if these indicate any future "busy-ness" in coming control/Data cycles].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting resources for transmission in a second time interval based on sensing performed in a first time interval as taught by Feng with the method of performing sensing on decoded resources of a PSCCH as taught by Basu Mallick.  The motivation to do so would be to mitigate time and frequency resource collision in a V2X communication environment [Basu Mallick ¶ 0204].
However, Feng in view of Basu Mallick does not explicitly disclose the sensing based on measurement of reception power.
However, Huawei teaches the sensing based on measurement of reception power [Huawei p. 2, sec. 2.2.1: Sensing can be based on measurement of RSRP of each resource units in the (pre)configured resource pool (SA resource pool), and if the measurement result exceeds a predefined threshold, the corresponding resource should be considered as occupied, otherwise it is available].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting resources for transmission in a second time interval based on sensing performed in a first time interval as taught by Feng with the method of performing SA period sensing using reception power measurement.  The motivation to do so would be to reduce resource collision in a V2V communication environment [Huawei p. 2, sec. 2.2.1]. 
Regarding claim 5, Feng in view of Basu Mallick in view of Huawei teaches the user equipment as claimed in claim 1, wherein, in a case where it is determined, based on the result of sensing, that a plurality of resources, which are repeated at a transmission interval with a resource in the second time window as a starting point in a future time direction, are reserved [Feng ¶ 0212: information is obtained from the sensing procedure (see Fig. 9: 1000ms sensing window is analogous to first time window) wherein the information is particular radio resources in the transmission window that are already reserved by other devices; Fig. 9: 1000ms sensing window where resources are sensed is a first time window correspond to repeated transmission resources in transmission interval shown to be in a future time], the processor excludes the resources from the one or more transmission resources from the one or more resource candidates [Feng ¶ 0246: n order to improve the transmission energy prediction, only related subframes are to be taken into account for the prediction.  In more detail, the related subframes in the sensing window are those that have a time distance of a possible data periodicity with regard to the radio resource candidates to be ranked].
Regarding claim 6, Feng teaches a signal transmission method executed by a user equipment comprising: selecting, based on a result of sensing performed in a first time window and on a transmission interval of a signal, one or more resource candidates in a second time window after the first time window [Feng ¶ 0212: information is obtained from the sensing procedure (see Fig. 9: 1000ms sensing window is analogous to first time window) wherein the information is particular radio resources in the transmission window that are already reserved by other devices…the remaining resources are resource candidates in the complete transmission window that are available for the UE to transmit data];  and 
selecting a resource for transmitting a signal from the selected one or more resource candidates, and transmitting the signal [Feng ¶ 0213: UE may chose highest ranking resource candidate (i.e. resource is selected) for being used for transmitting the data (see Fig. 11: data is transmitted)], and 
wherein reservation information is obtained by decoding of the PSCCH [Feng ¶ 0161: UE would indicate within the PSCCH (SA/SCI) that it has data on a selected set of periodically occurring resources (i.e. reservation information) and can be used by other UEs which are intending to transmit a V2X message for the selection of a resource (i.e. UE is obtained in a PSCCH); 0227: scheduling information may additionally be used to indicate the radio resource reservation, e.g., by indicating a time or periodicity of the data such that the receiving entity can determine for which time (e.g., subframe) the radio resources are reserved; 0228: sensing procedure includes decoding the scheduling assignments transmitted by other devices so as to identify reserved radio resources (i.e. PSCCH/SCI contains reservation information that is decoded by receiving UE)].
However, Feng does not explicitly disclose selecting based on a result of sensing performed based on physical sidelink control channel (PSCCH) decoding and measurement of reception power of each of a plurality of resources.
However, Basu Mallick teaches selecting resource candidates based on a result of sensing performed based on physical sidelink control channel (PSCCH) decoding [Basu Mallick ¶ 0221: individual candidate SA messages (PSCCH) would be received and decoded and the vehicular mobile terminal can check if these indicate any future "busy-ness" in coming control/Data cycles].
[Basu Mallick ¶ 0204].
However, Feng in view of Basu Mallick does not explicitly disclose the sensing based on measurement of reception power.
However, Huawei teaches the sensing based on measurement of reception power [Huawei p. 2, sec. 2.2.1: Sensing can be based on measurement of RSRP of each resource units in the (pre)configured resource pool (SA resource pool), and if the measurement result exceeds a predefined threshold, the corresponding resource should be considered as occupied, otherwise it is available].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting resources for transmission in a second time interval based on sensing performed in a first time interval as taught by Feng with the method of performing SA period sensing using reception power measurement.  The motivation to do so would be to reduce resource collision in a V2V communication environment [Huawei p. 2, sec. 2.2.1]. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 3, the limitations “wherein the processor detects an unoccupied resource in the second time window, and excludes the unoccupied resource from the one or more resource candidates based on a predetermined condition on reception power of each of a plurality of resources that are repeated at a transmission interval” in combination with the remaining limitations of the claim is not found in any reasonable combination in the prior art, therefore, claim 3 is allowable.  Claim 4 is allowable due to its dependency on claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN P COX/Primary Examiner, Art Unit 2474